Citation Nr: 0019444	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based upon unemployability 
due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased rating evaluation 
for the appellant's service-connected disability, and a total 
rating evaluation based upon unemployability due to his 
service-connected disability was not warranted.  


REMAND

Initially, the Board finds that the appellant's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claims are plausible, that is, meritorious on their 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is predicated upon the 
appellant's assertions concerning the severity of his 
psychiatric disability, when viewed in conjunction with 
medical records which document treatment for the service-
connected disability.  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to that claim.

The appellant essentially contends that his service-connected 
paranoid schizophrenia is manifested by increased 
symptomatology which presents a greater disability picture 
than currently assessed.  He further contends that because of 
the severity of his service-connected disability, he is 
unable to obtain and maintain employment. 

A review of the record shows that the most recent VA 
psychiatric examination for compensation purposes was 
conducted in September 1996.  At that time the diagnosis was 
paranoid schizophrenia, almost in complete remission.  A 
Global Assessment of Functioning score (GAF) of 75 was 
indicated. 

More recent VA medical reports document intermittent 
treatment for the appellant's psychiatric disorder, to 
include hospitalization in July 1998 for increased paranoia 
and auditory hallucinations. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining VA examination.  This 
duty is neither optional or discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

The Board notes that during his March 2000 videoconference 
hearing before the undersigned member of the Board, the 
appellant reported that he was currently in receipt of Social 
Security disability benefits based upon his service-connected 
psychiatric disability.  The Board notes that the Social 
Security Administration decision and the supporting documents 
may contain evidence, which may be pertinent to the 
appellant's claim.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED to the RO for further 
development.

1.  The RO should furnish the appellant the 
appropriate release of information forms in 
order to obtain copies of any VA and private 
medical records pertaining to current 
treatment for his psychiatric disorder. 

2.  The RO should obtain from the Social 
Security Administration a copy of the 
disability determination made and a copy of 
the medical records upon which the award was 
based.  

3.  The RO should obtain any additional 
treatment records from the VA medical 
facility in Tallahassee, Florida covering the 
period from February 2000 to the present.

4.  The RO should arrange for the appellant 
to undergo a VA social and industrial survey.  
The social worker should comment on the 
degree of social and industrial impairment 
which the appellant experiences as a result 
of his service-connected psychiatric 
disorder.  The claims folder should be made 
available to the social worker prior to the 
examination.

4.  A VA examination by a psychiatrist should 
be conducted to determine the nature and 
severity of the appellant's psychiatric 
disability.  All indicated tests, to include 
specialized studies, should be completed and 
reported in detail.  If feasible, it is 
requested that a psychiatrist who has not 
previously performed a formal compensation 
examination of the veteran conduct the 
examination.  The examiner is requested to 
assign a numerical code as it relates to the 
appellant's service-connected disability 
under the GAF Scale provided in the 
Diagnostic and Statistical Manual for Mental 
Disorders.  The examiner should also express 
an opinion as to the impact of the 
appellant's psychiatric impairment on his 
ability to work.  The claims folder and a 
copy of this remand should be made available 
to the examiner for review in conjunction 
with this examination.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to an increased 
rating evaluation and for a total rating 
based upon unemployability due to service-
connected disability. 

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  No action 
is required of the appellant until he is contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




